DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cho et al. (US 2009/0026526).
In re claim 11
a lower semiconductor substrate 100 comprising a first region (i.e. the top surface region of 100 between 282 and 282’, except the region where contacts 282 and 282’ are formed) and a second region (i.e. the region where contacts 282 and 282’ are formed), the second region surrounding the first region;
a lower gate structure 120 on the lower semiconductor substrate 100, the lower gate structure 120 comprising a lower gate electrode 122/126 ([0031]);
an upper semiconductor substrate 200 on the lower semiconductor substrate 100 of the first region, the upper semiconductor substrate 200 comprising a first surface (i.e. the top surface) and a second surface (i.e. the bottom surface) opposite the first surface;
a plurality of upper gate structures 220 on the first surface of the upper semiconductor substrate 200, each of the plurality of upper gate structures 220 comprising an upper gate electrode 222/226;
a plurality of upper source/drain regions 205 on at least one side of each respective one of the upper gate structures 220; and
an etch stop layer 240 ([0038]) extending along the first surface (i.e. the top surface) of the upper semiconductor substrate 200,
wherein the etch stop layer 240 is on the first region of the lower semiconductor substrate 100 and not on the second region of the lower semiconductor substrate 100.

    PNG
    media_image1.png
    463
    883
    media_image1.png
    Greyscale

In re claim 13, Cho et al., in Fig. 1 and corresponding text, teach that the etch stop layer 240 extends along upper surfaces of the source/drain regions 205.

Allowable Subject Matter
5.	Claims 1, 2, 4-8, 22-26, 30, 31 and 33 are allowed.
6.	Claims 14, 15 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2006/0237725 (Jeong et al.).   The improvement comprises that the upper gate spacers 132 are not on the short sidewalls of the upper gate electrode 130 (Fig. 6C).  
a cut surface extending in a thickness direction of the upper semiconductor substrate, and the etch stop layer is not on the cut surface (claim14); and the gate spacers are not on the short sidewalls of the upper gate electrode (claim 15).
In re claim 22, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2009/0026526.   The improvement comprises that the upper interlayer insulating film covers sidewalls of the upper semiconductor substrate; and a second connection contact connects at least one of the plurality of upper source/drain regions to at least one of the plurality of lower transistors.

Response to Arguments
8.	Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive.
	US 2009/0026526 still reads on claims 11 and 13, as the first region and the second region of the lower semiconductor substrate 100 have been redefined as stated above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 31, 2021



/HSIEN MING LEE/